OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs, for the reasons stated in the memorandum opinion of that court.
In view of this disposition we do not reach or consider the contention pressed by respondent that, notwithstanding the provisions of section 207-k of the General Municipal Law, recovery under section B18-43.0 of the Administrative Code of the City of New York for accidental disability pensions is limited to disabilities caused by sudden, unforeseen injuries.
*790Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order affirmed, with costs, in a memorandum.